DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title is objected to because of the following informalities: The term “Robert” should be changed to “Robot.” A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (U.S. Pub. No. 2020/0324412), in view of Oleynik [US 2019/0291277 A1], hereinafter referred to as Oleynik. 
As to claim 1, 8 and 15, Whitman discloses a robot climbing control method, comprising: obtaining a stair edge of stairs in a scene image and determining an edge direction vector of the stair edge in the camera coordinate system ([see at least Fig. 1A, Fig. 2A, Fig. 5, 0032, 0049 and 0072]); and adjusting poses of the robot according to the position parameter to control the robot to climb the stairs ([see at least Fig. 1A, Fig. 2A, Fig. 5, 0032, 0049 and 0072]).


Whitman does not explicitly disclose obtaining a gravity direction vector in a gravity direction in a camera coordinate system of a robot and determining a position parameter of the robot relative to the stairs according to the gravity direction vector and the edge direction vector. However Oleynik teaches obtaining a gravity direction vector in a gravity direction in a camera coordinate system of a robot and determining a position parameter of the robot relative to the stairs according to the gravity direction vector and the edge direction vector ([see at least 0723-0728 and 1156]). Both Whitman and Oleynik illustrate similar system cable of climbing stairs. Oleynik on the other hand teaches a system that incorporates gravity direction vectors to determine relative positive of the robot as it climbs the stairs.
	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Whitman system, to incorporate gravity direction vectors to determine relative positive of the robot as it climbs the stairs, as taught by Oleynik, for the purpose of increasing accurately determining a robots relative position and gravity direction as the robot climbing stairs.

As to claim 2 and 19, Oleynik discloses a system, wherein the step of obtaining the gravity direction vector in the gravity direction in a camera coordinate system of a robot further ([see at least 0315, 0384, 0474])  comprises: obtaining a first camera pose through an accelerometer of the robot; obtaining a second camera pose through a gyroscope of the robot ([see at least 0201, 0315, 0384, 0700 and 0724]); merging the first camera attitude and the second camera pose according to preset weight coefficients to obtain the merged pose of a camera of the robot; and determining the gravity direction vector in the camera coordinate system according to the merged pose ([see at least 0027, 0888 and 1078]).  

As to claim 5 and 12, Whitman discloses a system, wherein the step of determining the edge direction vector of the stair edge in the camera coordinate system further comprises: obtaining coordinates of pixel points on the stair edge in the camera coordinate system; and determining the edge direction vector of the stair edge of the stairs in the camera coordinate system according to the coordinates of pixel points on the stair edge in the camera coordinate system ([see at least 0027, 0888 and 1078]).  .  

As to claim 6 and 13, Whitman discloses a system, wherein the step of determining the position parameter of the robot relative to the stairs according to the gravity direction vector and the edge direction vector further comprises: determining a coordinate position of the robot in the stair coordinate system according to the gravity direction vector and the edge direction vector; and determining an included angle between the robot and a surface of the stairs according to the gravity direction vector ([see at least 0723-0728 and 1156]).  

As to claim 7 and 14, Whitman discloses a system, wherein the step of determining the coordinate position of the robot in the stair coordinate system according to the gravity direction vector and the edge direction vector further comprises: determining a distance of the robot relative to the surface of the stair in the stair coordinate system according to the gravity direction vector and the edge direction vector; and determining an orientation of the robot relative to the surface of the stair in the stair coordinate system according to the gravity direction vector of the gravity direction in the camera coordinate system ([see at least 0723-0728 and 1156]).


Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4 and 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach “wherein the step of obtaining the stair edge of stairs in the scene image further comprises: obtaining a scene image, and obtaining an edge set in the scene image through edge detection; obtaining a diagonal line set from the edge set; and calculating slopes of diagonal lines of the diagonal line set and obtaining and serving another diagonal line set comprising diagonal lines with the slopes greater than a preset value as the stair edge”  or 
“ before the step of calculating slopes of diagonal lines of the diagonal line set, further comprising: obtaining positions of the diagonal lines in the diagonal line set; and merging the diagonal lines having the same positions according to the positions of the diagonal lines”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668